Citation Nr: 1702160	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-13 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service connected right ankle disability.  

2.  Entitlement to service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from March 5, 2002 to June 22, 2002, and on active duty from July 15, 2004 to April 15, 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, OH.  

In August 2013, the Veteran testified during a hearing via video conference before the undersigned.  A transcript of that hearing is of record.  

The appeal was remanded by the Board in July 2014 and October 2015 and is now ready for disposition.  

This appeal includes documents contained in the Virtual VA paperless claims processing system and any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right knee disorder, claimed as secondary to a service connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.





FINDING OF FACT

The Veteran was treated for a pneumothorax in service and has credibly testified he has pleurisy episodes several times per year. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy have been met.  38 U.S.C. A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
The Veteran contends that he continues to suffer from residuals of a pleurodesis for a pneumothorax that occurred during his period of active duty service in 2005.  Specifically, the Veteran reports he gets pleurisy episodes 2-3 times per year that consist of sharp stabbing right-sided chest pains, and bronchitis 1-2 times per year.  Treatment records reflect that the Veteran was diagnosed with pleurisy in 2014.  

In this case, a January 2005 active duty treatment note shows that the Veteran sought treatment for pain on the right side of his chest that had persisted for a period of 1 week, accompanied by dyspnea and wheezing.  He was diagnosed with chest wall pain and at that time, the Veteran reported that a year prior, in 2004, while not on active duty, he had similar pain and his right lung had collapsed.  Of record is a November 2001 treatment note which reflects a hospital admission for a pneumothorax condition.  The Board notes that the Veteran's claimed condition was not noted on his examination at entrance into service.  

Based on the January 2005 in-service treatment note, the Board remanded the issue for a VA examination to determine whether a right lung disability was aggravated by his March 2002 to June 2002 military service, or whether there is clear and unmistakable evidence that residuals of a collapsed right lung pre-existed his July 2004 to April 2005 military service, and were not aggravated during that period of service.  

A September 2014 VA examiner found that there was clear and unmistakable evidence that the Veteran's pneumothorax in October 2001 occurred prior to his March 2002 to June 2002 military service.  The examiner did not conclude that there was clear and unmistakable evidence that residuals of a collapsed right lung pre-existed his July 2004 to April 2005 period of active duty service, and were not aggravated during that period of service.  Therefore, the presumption of soundness is not rebutted, and the Veteran's claim is one for direct service connection.

Post-service treatment records reflect that a July 2009 CT of the chest found multiple areas of pleural thickening within the right lung.  Within the posterior aspect of the right lung apex there was also an area of calcification, noted to be related to previous surgery.  In August 2014 the Veteran was seen at urgent care with complaints of dyspnea and chest pain.  He was diagnosed with pleurisy.  
As no opinion had been sought as to direct service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy, the Board, in an October 2015 remand, found that the Veteran should be provided a new VA examination and opinion regarding whether such disability is directly related to service.

A February 2016 VA examiner found that it is less likely than not that any current residuals of pleurodesis for a pneumothorax are related to the Veteran's service.  On the other hand, the rationale provided was that the Veteran had his first spontaneous right pneumothorax prior to his military service in 2001, and the second spontaneous right pneumothorax on April 15, 2005 and that the subsequent pleurodesis was therefore a recurrence of, and related to, a pre-existing condition relative to his military service.  

Thus, the examiner's opinion relates the in-service pneumothorax to the pre-military 2001 pneumothorax, and identifies the 2005 in-service event as the aggravation of a pre-existing condition.  However, the Board finds there is no clear and unmistakable evidence of a pre-existing condition and therefore the 2005 in-service pneumothorax is not a recurrence of a pre-existing condition, but is instead its own separate event or injury that occurred on active duty.  Therefore, since the VA examiner related residuals of pleurodesis for a pneumothorax to an in-service pneumothorax in 2005, the Board finds that service connection is warranted for residuals of a pleurodesis for a pneumothorax, to include pleurisy.  

ORDER

Entitlement to service connection for residuals of a pleurodesis for a pneumothorax, to include pleurisy is granted.





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran is claiming service connection for a right knee disability, secondary to a service connected right ankle disability.  A review of the Veteran's VA treatment records shows a consistent claim by the Veteran that his right knee pain began shortly after his right ankle disability and has continued ever since.  A February 2010 physical therapy note gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait and overall mobility secondary to chronic ankle dysfunction.  

A June 2009 VA examination noted right knee pain but did not address secondary service connection.  A September 2014 VA examination noted that the Veteran had intermittent issues with right knee flare-ups in conjunction with his service-connected right ankle disability.  The Veteran has received cortisone injections in his right knee, attended physical therapy, and wears a knee brace during flare-ups.  On physical examination, it was noted that the Veteran had additional limitation in ROM following repetitive-use testing.  The Veteran also reported subjective symptoms of less movement than normal, weakened movement, incoordination, pain on movement, swelling, deformity, disturbance of locomotion, and interference with sitting, however, the examiner did not make an objective assessment of these findings.  The examiner noted that imaging studies of the knee had been performed, however, degenerative or traumatic arthritis was not documented.  The examiner did not provide a diagnosis, and opined that the Veteran's claimed knee condition was less likely than not due to or the result of the Veteran's service-connected right ankle disability.  The rationale provided was that there was no diagnosed right knee condition documented in the treatment records other than chronic knee pain.  The examiner stated that pain is not a VA recognized disability.  No opinion was provided regarding aggravation.  

The Board, in an October 2015 decision, found that the September 2014 VA opinion was inadequate because it was not fully responsive to the questions posed in the previous remand.  As it remained unclear to the Board whether the Veteran has a current right knee condition that was caused or aggravated by the Veteran's service-connected right ankle disability, the examination was found to be incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The issue was remanded for another VA examination before a new examiner in order to determine whether a current right knee condition was caused by or aggravated by a service-connected right ankle disability.

A February 2016 VA examination report reflects that the Veteran was diagnosed with an acute right knee strain.  The examiner opined that it is less likely than not that the Veteran's right knee condition is caused by or aggravated by his service-connected right ankle disability.  The rationale provided was that the Veteran's service treatment records (STR's) are silent for any chronic right knee condition, and acute right knee strain is acute, self-limiting, and portends to no chronic sequelae.  The examiner also stated there is no evidence for a nexus between the Veteran's current acute right knee strain and his service-connected right ankle disability.  The examiner was instructed to specifically address the Veteran's reported symptoms of right knee pain that began shortly after his right ankle injury, the Veteran's subjective symptoms of pain on movement, incoordination, swelling, and flare-ups, and the February 2010 physical therapy note that gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait, and overall mobility secondary to chronic ankle dysfunction.  The examiner attributed all of the above to acute right knee pain which is acute, self-limiting, and portends to no chronic sequelae.  

Under the circumstances, the Board finds that the February 2016 VA opinion is inadequate because it ignores the medical evidence of record, and the Veteran's competent reports, showing a history of chronic right knee pain and it solely attributes the Veteran's right knee symptoms to an acute right knee sprain.  As it remains unclear to the Board whether the Veteran has a current right knee condition that was caused or aggravated by the Veteran's service-connected right ankle disability, the examination is incomplete.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Veteran should be provided another VA examination before an orthopedic specialist in order to determine whether a current right knee condition was caused by or aggravated by a service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.  

2.  Schedule the Veteran for a VA joints examination with an orthopedic specialist, to determine the nature and etiology of any right knee disability.  The examiner must review the claims file and note that review in the report.  All indicated studies and tests should be performed, to include x-ray.  

(a) Diagnose any current right knee disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition is caused by the Veteran's service-connected right ankle disability.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee condition is aggravated by the Veteran's service-connected right ankle disability.

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2015).

The examiner should specifically address the Veteran's reported symptoms of right knee pain that began shortly after his right ankle injury, the Veteran's subjective symptoms of pain on movement, incoordination, swelling, and flare-ups, and the February 2010 physical therapy note that gives an assessment of right knee pain thought to be linked to alterations in weight bearing, gait, and overall mobility secondary to chronic ankle dysfunction.

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


